Case 1:20-cv-01790-PAB-STV Document 81 Filed 09/21/20 USDC Colorado Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                              Chief Judge Philip A. Brimmer

  Civil Action No. 20-cv-01790-PAB-STV

  JOSHUA GESS,

         Plaintiff,

  v.

  USMS and
  10TH CIRCUIT DISTRICT COURT,

       Defendants.
  _____________________________________________________________________

                                  ORDER
  _____________________________________________________________________

         This matter is before me on plaintiff’s Motion for Reassignment of Judge [Docket

  No. 20] and Renewed Motion for Judge Brimmer to Recuse Himself [Docket No. 76]. In

  both motions, plaintiff asks that I recuse myself from this case.1 Because plaintiff is

  pro se, I construe his motions liberally without acting as his advocate. See Hall v.

  Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

         In support of his motion, plaintiff argues generally that “[a]n automatic

  presumption of bias attaches” because the Court is “a party via proxy” in this case.

  Docket No. 20. Similarly, in his renewed motion, plaintiff argues that, as a “named

  defendant” I can “no longer remain neutral” in this case. Docket No. 76. 2

         1
          Plaintiff also requests my reassignment from a parallel case, 20-cv-01787.
  That case has been dismissed, so plaintiff’s request is moot.
         2
          For similar reasons, plaintiff requested that I recuse myself from his criminal
  case, 19-cr-00507. I denied that motion. See United States v. Gess, No. 19-cr-00507,
  Docket No. 211.
Case 1:20-cv-01790-PAB-STV Document 81 Filed 09/21/20 USDC Colorado Page 2 of 3




         I construe plaintiff’s motion as arising under 28 U.S.C. § 455(a).3 Section 455(a)

  states that “[a]ny justice, judge, or magistrate judge of the United States shall disqualify

  himself in any proceeding in which his impartiality might reasonably be questioned.”

  The standard is “purely objective” and the inquiry is “limited to outward manifestations

  and reasonable inferences drawn therefrom.” United States v. Cooley, 1 F.3d 985, 993

  (10th Cir. 1993). The decision to recuse is committed to the sound discretion of the

  district court. United States v. Burger, 964 F.2d 1065, 1070 (10th Cir. 1992) (citation

  omitted). A judge has an obligation not to disqualify himself unnecessarily.

  See Cooley, 1 F.3d at 994.

         I will deny the motion. The named defendants in this case are the “10th Circuit

  District Court” and “USMS” – presumably, the United States Marshals Service. Docket

  No. 5 at 1. As I am not personally named as a defendant and the onl y relief plaintiff

  seeks is release from pretrial detention, I perceive no “personal interest” in this case

  which would lead to a conflict of interest. Even if I was personally named, “[a] judge is

  not disqualified merely because a litigant sues or threatens to sue him.” See United

  States v. Grismore, 564 F.2d 929, 933 (10th Cir. 1977); see also Arunachalam v.

  Pazuniak, 2016 WL 7042113, at *1 (D. Del. Sept. 15, 2016) (“Our system is not so

  feeble that a litigant who wants a change in the presiding judge, and has no legitimate

  basis for seeking recusal, can file meritless recusal motions, and, when the motions are



         3
           A party may also move for recusal under 28 U.S.C. § 144. However, that
  statute requires the moving party to submit a timely and sufficient affidavit of personal
  bias and prejudice. See Green v. Branson, 108 F.3d 1296, 1305 (10th Cir. 1997).
  Defendant has not submitted such an affidavit.

                                               2
Case 1:20-cv-01790-PAB-STV Document 81 Filed 09/21/20 USDC Colorado Page 3 of 3




  denied, file a baseless lawsuit against the judge and force the recusal of the judge.”).

  Thus, plaintiff has not demonstrated any appearance of impartiality or bias that would

  result from me continuing to preside over his case. Accordingly, it is

         ORDERED that plaintiff’s Motion for Reassignment of Judge [Docket No. 20] is

  DENIED. It is further

         ORDERED that plaintiff’s Renewed Motion for Judge Brimmer to Recuse Himself

  [Docket No. 76] is DENIED.



         DATED September 21, 2020.

                                            BY THE COURT:


                                            ____________________________
                                            PHILIP A. BRIMMER
                                            Chief United States District Judge




                                              3
